Citation Nr: 1500244	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-09 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1968 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran initially indicated he wanted a Board hearing on his VA Form 9 Substantive Appeal.  However he ultimately cancelled this request in July 2011 and instead directed the Board to adjudicate his claim.


FINDINGS OF FACT

1. The Veteran was diagnosed with diabetes mellitus in 1991, approximately 20 years after he separated from service.

2. While he did serve in the waters around Vietnam for which he earned a Vietnam Service Medal, there is no evidence suggesting that he served on land or on inland waterways.  

3. He has not provided any evidence, including any lay statements, that links his diabetes to an in-service disease or injury.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, VA satisfied its duty to notify by means of letters dated in October 2008 and July 2009 issued prior to the RO decision in August 2009.  This notice informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Specifically, both letters asked the Veteran for specific information regarding the possibility that his military duties in the waters offshore of Vietnam exposed him to herbicides.  In addition, the February 2010 SOC contained the regulations concerning the presumptive service connection due to herbicide exposure. 

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained all of the Veteran's available service treatment records (STRs), VA and private treatment records, and his Social Security Administration (SSA) records. Attempts to verify service in Vietnam were made and ultimately, a formal finding was made on the unavailability to verify any in-country service in August 2009.  Additionally, the RO asked the Veteran in the above mentioned VCAA letters to explain how he was exposed to herbicides in-service, to which he never responded.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore without the Veteran's participation, VA is unable to seek further records concerning the possibility of direct exposure to herbicides while he was on active duty.  

The Board acknowledges the Veteran was not provided with a VA examination for his claim.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, there is no evidence that the Veteran had a sufficient in-service event, injury, or disease in order to satisfy the McLendon standard.  Furthermore, there is not any indication from the Veteran himself that his condition is related to a specific event from service.  Instead, the few statements he and his representative have provided seem to predicate his claim entirely on the possibility that he is warranted service-connection via a presumption due to qualifying service in Vietnam.  Thus, no examination was required.  

II. Service Connection

The Veteran alleges entitlement to service connection for diabetes.  He has raised the theory of entitlement due to exposure to Agent Orange during the Vietnam War.  He was a recipient of the Vietnam Service Medal for his time aboard the U.S.S. America.  

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131. To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In this case, the Veteran has alleged that his diabetes was caused by exposure to Agent Orange during military service.  Diabetes is among the conditions for which service connection can be presumed if the Veteran is found to have been exposed to an herbicide agent during active military, naval or air service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.  Diabetes shall be service connected based on such herbicide exposure if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  Thus, the Board will consider whether the evidence shows exposure to an herbicide agent. 

Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

On May 8, 2008, the United States Court of Appeals for the Federal Circuit issued a decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), holding that the United States Court of Appeals for Veterans Claims (Court) erred in rejecting VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii), which interpretation required a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from a regulatory presumption of herbicide exposure.  The appellant in Haas filed a petition for a writ of certiorari to the United States Supreme Court, which was denied on January 21, 2009.  Haas v. Peake, 129 S. Ct. 1002 (2009).  Consequently, presence on the landmass or inland waters of Vietnam must be shown in order to invoke the presumption of exposure.

U.S. Navy and Coast Guard operations in the waters of Vietnam were primarily focused on providing gunfire support for ground troops and conducting interdiction patrols designed to disrupt the movement of enemy troops and supplies from North Vietnam into South Vietnam.  Shipboard gunfire was directed at inland targets primarily by destroyers (designated by DD hull numbers) operating at varying distances off the Vietnam coast.  It was used to protect U.S. Army and Marine ground forces and destroy enemy positions within gun range.  The destroyers operated along the offshore "gun line" on a rotating basis for several days or weeks at a time and then returned to escorting larger ships at sea or to a safe port, such as Subic Bay in the Philippines, for replenishment.  Support missions for ground troops and attacks on enemy positions were also conducted by U.S. Navy aircraft launched from aircraft carriers (designated by CV or CVA hull numbers) stationed at sea, generally from 30 to 100 miles off the Vietnam coast.  The gun line ships and aircraft carriers, as well as their supply and support ships, are collectively referred to as the "Blue Water" Navy because they operated on the blue-colored waters of the open ocean.  See Veterans Benefits Administration (VBA) Training Letter 10-06 (September 9, 2010).  A "blue water" veteran must show that he had service on land or in inland water pursuant to Haas. 

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, supra.  In such cases, the Board is within its province to weigh that testimony and to make a determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007). 

The Veteran's DD-214 and other service records document that he had sea service during the Vietnam era aboard the USS America from September 1969 to April 1971.  His military occupational specialty was a Boatswain's Mate.  It does not appear that he served aboard other ships.  In November 1970 he was authorized to wear the Vietnam Service Medal for service aboard the USS America while operating in Southeast Asia in support of military operations in Vietnam.  However, these records do not show, and the Veteran does not allege that he personally went ashore or that this ship sailed in the inland waters or docked at a port in the Republic of Vietnam.  

In August 2009, a Formal Finding on the Unavailability to Verify In-Country Vietnam Service was generated.  It indicated that all efforts to obtain the needed military information were exhausted and any further attempts would be futile.  It details several PIES requests and notification letters sent to the Veteran that he did not respond to.  Also attached is a Defense Personnel Records Information Retrieval System (DPRIS) response that summarizes the movements of the USS America beginning in 1968.  It lists several periods of time that the ship was in the Gulf of Tonkin in 1968 and 1970.  It also states that the ship visited the Philippines, Hong Kong, Japan, Australia, and New Zealand. 

To date, the Veteran has not provided any evidence, including any statements, regarding if and when he stepped foot in Vietnam or was aboard a ship in a "brown water" area.  The few statements he and his representative, including in the most recent October 2014 appellate brief, have provided have instead clearly indicated that he had, in fact, "blue water" service.  Thus, there has not even been any conjecture that the Veteran's ship was in a position in the "brown water" or inland water, to be exposed to any herbicide.  Therefore, the Board concludes that the evidence in this case weighs against the claim of service connection for prostate cancer, to include as due to exposure to herbicides.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  Likewise, he has not indicated any alternative circumstances where he was directly exposed to herbicide agents.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  See 38 U.S.C.A. §5107 (West 2002).

Thus, in consideration of the evidence of record, the Board finds that the Veteran did not serve in the Republic of Vietnam and was not otherwise exposed to Agent Orange or any qualifying herbicides while aboard the USS America.  In view of this finding, the provisions pertaining to presumptive service connection for veterans who were exposed to herbicide agents are not applicable.  Consequently, although diabetes mellitus is listed as a disease associated with exposure to herbicide agents, service connection is not warranted for the disability on a presumptive basis because exposure to herbicide agents has not been shown.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Notwithstanding the foregoing provisions regarding presumptions, the Veteran is not precluded from establishing service connection with proof of direct causation. 38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Review of the evidence indicates that the Veteran was diagnosed with the condition in 1991, so approaching 20 years after his separation from service.  His service treatment records are silent for any diabetes diagnosis, or any indication of abnormal blood sugar.  The Veteran has not provided any statements regarding an in-service disease, injury, or other event that he thinks could be related to his condition.  

As the evidence described above suggests, there is little-to-no evidence, even from the Veteran himself, linking his diabetes to his active duty service on a direct basis.  Therefore, the Board concludes that the evidence in this case weighs against the claim of service connection for diabetes on a direct basis.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule and grant direct service connection for this condition.  See 38 U.S.C.A. §5107 (West 2002). 


ORDER

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


